Exhibit 10.55

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

          This Amendment No. 1 to Employment Agreement (“Amendment”) is made and
entered into, at Irvine, California, as of the 2nd day of January, 2003, by and
between Autobytel Inc., a corporation duly organized under the laws of the State
of Delaware (the “Company”), with offices at 18872 MacArthur Boulevard. Second
Floor, Irvine, California, 92612-1400, and Jeffrey A. Schwartz (hereinafter
referred to as the “Executive”), who resides at 24950 Norman’s Way, Calabasas,
California 91302. 

RECITALS

          WHEREAS:  The Company currently employs and desires to continue to
employ the Executive as  President and Chief Executive Officer of the Company.

          WHEREAS:  The Executive is currently employed and desires to continue
to be so employed by the Company.

          WHEREAS:  The Company and Executive desire to amend that certain
Employment Agreement, dated as of December 17, 2001, between the Company and
Executive (the “Employment Agreement”) as set forth below.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and with reference to the above recitals, the
parties hereby agree as follows:

          1.1          Sections 3.1 and 3.2 of the Employment Agreement are
hereby amended in their entirety as set forth below:

 

                 “3.1          BASE SALARY.   As compensation for the services
to be rendered by the Executive pursuant to this Agreement, the Company hereby
agrees to pay the Executive a base salary equal to at least Four Hundred
Thousand Dollars ($400,000.00) during the Term, which rate shall be reviewed by
the Board at least annually and may be increased (but not reduced) by the Board
in such amounts as it deems appropriate. The base salary shall be paid in
substantially equal bimonthly installments, in accordance with the normal
payroll practices of the Company.

 

 

 

                 3.2           BONUSES.   The Board may, in its sole discretion,
provide the Executive with the opportunity to earn an annual bonus for each
fiscal year of the Company, occurring in whole or in part during the Term. The
annual bonus, if any, payable to the Executive shall be based on such criteria
as may be established by the Board, in its sole discretion, from time to time.
The Executive shall participate in all other short term and long term bonus or
incentive plans or arrangements in which other senior executives of the Company
are eligible to participate from time to time. Any bonus shall be paid as
promptly as practicable following the end of the preceding fiscal year. The
provisions of this Section 3.2 shall be subject to the provisions of Section
3.4.”

          1.2          The terms and conditions of this Amendment shall inure to
the benefit of and be binding upon the successors and assigns of the parties
hereto.

          1.3          This Amendment shall be construed and enforced in
accordance with the laws of the State of California, without giving effect to
the principles of conflict of laws thereof.

1



--------------------------------------------------------------------------------

          1.4          This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.

          1.5          Except as amended hereby, the Employment Agreement shall
remain in full force and effect in accordance with its terms.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

 

AUTOBYTEL INC.

 

 

 

 

 

By:

/s/ MICHAEL J. FUCHS

 

 

 

--------------------------------------------------------------------------------

 

 

 

Michael J. Fuchs
Chairman

 

 

 

 

 

 

 

/s/ JEFFREY A. SCHWARTZ

 

 

 

--------------------------------------------------------------------------------

 

 

 

Jeffrey A. Schwartz

 

2